WOLF, C.J.
Claimant, Donald Carroll, challenges a final order denying him workers’ compensation benefits based on the statute of limitations. Finding no competent substantial evidence on the record before us to support the judge of compensation claims’ determination concerning claimant’s knowledge that his physician was deauthorized after the carrier’s payment for visits to his physician in 1998, we reverse the determination that the claim was barred by the statute of limitations and remand for further proceedings.
PADOVANO and POLSTON, JJ., concur.